DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 9/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, 3-4, 6-10, and 12-19 are pending.
Claims 2, 5, and 11 are cancelled.
Claims 1, 6, 8-9, 12-19 are currently amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-10, and 12-19 (all pending claims) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashijima (US Pub. 2014/0116480).
Regarding claim 1, Higashijima teaches a substrate processing apparatus (Par. [0025] and Fig. 1, liquid processing apparatus #1) comprising: 
a spin chuck ([0027] and Fig. 1, wafer holding unit #3) adapted to hold a substrate (Fig. 1, wafer W), the substrate having a principal surface with a substantially circular outer shape (see Figs. 1-2, top surface of wafer W, see Fig. 2 for circular shape), an associated center (Fig. 2, center of wafer W) and circumference edge part (Fig. 2, outer circumferential edge of wafer W), the spin chuck supporting the principal surface substantially horizontally (see Fig. 1, #31 supporting the substrate horizontally), and the spin chuck being adapted to rotate the substrate ([0027]-[0028] and Fig. 1, via rotation shaft #44 ultimately connected to rotation driving mechanism #46) with the center of the substrate as a rotation center (see Fig. 1);
a processing liquid ejection nozzle ([0040] and Fig. 2, chemical liquid nozzle #71) adapted to eject a processing liquid ([0040]: ejects a chemical liquid) to the circumference edge part of the substrate rotated and held by the spin chuck (see Fig. 5A); and 
a cup ([0025] and Figs. 1 and 3, cup #2 and cover member #5 shown as a joined, contiguous structure) disposed adjacent to the outer shape of the substrate held by the spin chuck (Fig. 3, adjacent to the outer peripheral edge of wafer W) farther outwardly than the processing liquid ejection nozzle and the outer shape of the substrate held by the spin chuck (see Fig. 4A, at least a portion of the cup #2 and cover member #5 is radially outward of the nozzles #74 and wafer) and configured collect the processing liquid scattered from the principal surface of the substrate ([0034]: outer peripheral wall #26 of cup #2 receives fluid scattered outwardly from the wafer; see also Fig. 5A-B) rotated an held by the spin chuck (see above), the cup having an end edge disposed more outwardly than the outer shape of the substrate held by the spin chuck (Fig. 3, lower edge of the folded portion #262),
wherein above the principal surface of the substrate (see annotated Figs below, above top surface of wafer W), the cup including an anti-splash member ([0035] and annotated Fig. 3 below) that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the outer shape of the substrate held by the spin chuck (see Figs. 5A-B, liquid scatters and the anti-splash member prevents liquid from splashing back onto the wafer edge), the anti-splash member being adapted to prevent the processing liquid having collided with the cup from reaching the principal surface of the substrate rotated and held by the spin chuck ([0065]: mist of chemical liquid suppressed from being directed to wafer W),

    PNG
    media_image1.png
    246
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    86
    233
    media_image2.png
    Greyscale

wherein the anti-splash member comprises a cylindrical wall part (Figs. 1 and 3, portion #262 and surface #52 of member #5 shown as a cylindrical member, see black box below) that extends from the end edge of the cup (Fig. 3, wall part forms the lower end edge of #2+#5) in a direction toward the outer shape (see Fig. 3), 

    PNG
    media_image3.png
    110
    397
    media_image3.png
    Greyscale

the cylindrical wall extending around the outer shape of the substrate held by the spin chuck (see Fig. 3, proximate the substrate circumference), except for a portion adjacent the processing liquid ejection nozzle where the cylindrical wall part is not provided ([0040] and Fig. 2, recess #56 surrounding nozzles #71-74), thereby defining a cavity (see Fig. 2, recess #56) in the cylindrical wall part that constitutes an opening part (see Fig. 2) in and through the cylindrical wall part (see Fig. 3 and annotated Fig. 2 above), the cavity extending circumferentially from  a downstream end edge (Fig. 2, right edge of #56) to an upstream end edge (Fig. 2, left edge of #56) that are defined relative to a rotational direction of the spin chuck (Fig. 3, if spin chuck was rotating CCW), 

    PNG
    media_image4.png
    326
    394
    media_image4.png
    Greyscale

	the downstream end edge of the opening part (Fig. 2, right edge of #56) is located on a downstream side in the rotational direction of the spin chuck (Fig. 2, if wafer was rotating CCW) and is arranged in the cylindrical wall part (see Fig. 2) at a position separated and farther along the rotational direction of the spin chuck than a position where the processing liquid ejection nozzle supplies the processing liquid to the circumference edge part (Fig. 2, right edge of #56 is farther along the CCW direction), 
the downstream end edge of the opening part is so located that a straight line extending (see annotated Fig. 4A below, dashed line) from a liquid ejection point of the liquid ejection nozzle (see below) to the downstream end edge of the opening part (see below), intersects the outer shape of the substrate held by the spin chuck (Merriam-Webster dictionary defines “edge’ as “the narrow part adjacent to a border”, and is not necessarily constrained to the sharp corner of the wafer, see as below) of the substrate at a location (see below, point A) that is radially closer to the rotation center (as below, point A closer to rotation center in a radial direction than point B) than the downstream end edge of the opening part (as below, point B), and

    PNG
    media_image5.png
    493
    595
    media_image5.png
    Greyscale

	wherein the processing liquid scattered from the principal surface of the substrate rotated and held by the spin chuck is scattered to the collision position of the cup through the opening part (see in reference to 4A, liquid would be capable of splashing upwards from the wafer surface, through the recess #56, and then reaching the inner surface of the cup, as it was designed to do- see [0004]).

To clarify the record, the claim limitations “adapted to hold a substrate”, “adapted to rotate the substrate”, “adapted to eject a processing liquid”, “collect the processing liquid scattered from the principal surface of the substrate”, “preventing the processing liquid having collided with the cup from reaching the principal surface of the substrate”, “a position where the processing liquid ejection nozzle supplies the processing liquid to the circumference edge part”, “a liquid ejection point of the liquid ejection nozzle”, and “wherein the processing liquid scattered from the principal surface of the substrate rotated and held by the spin chuck is scattered to the collision position of the cup through the opening part” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The apparatus as Higashijima teaches all of the structural limitations of the claims, and is capable of performing the intended uses (identified above) as described in the body of the rejection.

The claim limitations regarding the substrate are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

	To make the Examiner’s position clear, the main thrust of the rejection is that limitations regarding structural features described in the context of positions of a substrate are merely statements relating to a material or article worked upon by the apparatus, and do not impart additional structural limitations on the claim (see as comprehensively listed above).
Nevertheless, in an attempt to provide the Applicant with compact prosecution, the Examiner has attempted to apply the prior art as closely as possible to the limitations of the claims relating to a material or article worked upon by the apparatus. These statements in the body of the rejection are to be seen as complementary and additional to the main thrust of the rejection.

Regarding claim 3, Higashijima teaches wherein the upstream end edge of the opening part (see annotated Fig. 2 below) is located on an upstream side in the rotational direction of the spin chuck relative to a position where the processing liquid ejection nozzles supplies the processing liquid to the substrate (if rotating CCW).

    PNG
    media_image4.png
    326
    394
    media_image4.png
    Greyscale

Additionally, the limitation “a position where the processing liquid ejection nozzle supplies the processing liquid to the substrate” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). 
The apparatus as Higashijima teaches all of the structural limitations of the claims, and is capable of performing the intended uses (identified above) as described in the body of the rejection.

Regarding claim 4, Higashijima teaches wherein the upstream end edge is arranged more upstream along the rotational direction of the spin chuck than a position of a straight line (as below, dotted line) extending from the rotation center of the substrate to the processing liquid ejection nozzle (see as annotated below, if the spin chuck were rotating CCW).

    PNG
    media_image6.png
    543
    507
    media_image6.png
    Greyscale


Regarding claim 6, Higashijima teaches a gas ejection nozzle ([0040] and Fig. 2, gas nozzle #73) adapted to eject gas ([0040]: eject a gas, such as N2, for drying), the gas ejection nozzle being located more upstream at a position on an upper stream side in the rotational direction of the spin chuck than the processing liquid ejection nozzle ([0040] and Fig. 2, gas nozzle #73 is more clockwise than liquid nozzle #71) the gas ejection nozzle being configured to eject said gas to a circumference edge part of the substrate rotated held by the spin chuck ([0040] and see Fig. 2, gas nozzle #73 positioned over edge portion of the wafer W).
To clarify the record, the limitations “adapted to eject gas”, “in the rotational direction of the substrate”, and “configured to eject said gas to a circumferential edge part of the substrate” is a statement relating to a material or article worked upon by a structure and is an intended use of the apparatus. 
A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” (see MPEP 2115) and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)). 

Regarding claim 7, Higashijima teaches wherein the upstream end edge is located more upstream in the rotational direction of the spin chuck than a position of a straight line extending from the rotation center of the substrate through a position where the gas ejection nozzle supplies the gas to the substrate and then to the opening part (see annotated Fig. 2 below, edge is more in the upstream direction than the dotted line).

    PNG
    media_image7.png
    543
    507
    media_image7.png
    Greyscale


Regarding claim 8, Higashijima teaches wherein said processing liquid ejection nozzle constitutes one of a plurality of processing liquid ejection nozzles ([0040] and Fig. 2, chemical liquid nozzle #71 and rinse nozzle #72 are attached as a single unit- common nozzle holder #74) that are disposed at a fore end of an arm ([0040] and Fig. 2, disposed at the end of rod #751).

The limitation “swingable between a processing liquid supply position above the circumference edge part of the substrate rotated and held by the spin chuck, and a withdrawn position separate from above the substrate rotated and held by the spin chuck, and the plurality of processing liquid ejection nozzles are selectively usable” is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. 
The apparatus as taught by Higashijima would be capable of “swinging” between several radial positions ([0040], by virtue of motor #75 as attached to rod #751, which would allow the liquid ejection nozzles #71 and #72 to move radially; as defined by Merriam-Webster dictionary, “swing” means “to convey by suspension” or “to cause to face or move in another direction”). Furthermore, the nozzles would be capable of being selectively usable since the nozzles are separate, distinct, and used for different types of processing ([0040]: HF for etching and DI water for rinsing).

Regarding claim 9, Higashijima teaches wherein the cup comprises a collision surface ([0059] and Fig. 3, fluid receiving surface #261 of cup #2), and the collision surface is configured to be a tilted surface (see Fig. 3, tilted downward).
The structural position of the collision surface has only been described in the context of positions of the substrate circumference. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

Regarding claim 10, Higashijima teaches wherein a lower end of the cylindrical wall part comprises a tilted surface ([0037] and Fig. 3, lower side portion #512 of cover member #5 is inclined, which is rigidly attached to #262 so as to form a contiguous wall), the tilter surface extending at an angle to the horizontal surface (is not parallel to the top surface of the spin chuck or wafer) and toward to the cup (wall tilts downward and inward, where the inward component of the tilt points towards the outer wall of the cup #2).

Regarding claim 12, Higashijima teaches a substrate processing apparatus ([0025] and Fig. 1, liquid processing apparatus #1) comprising: 
a spin chuck ([0027] and Fig. 1, wafer holding unit #3) adapted to hold a substrate (Fig. 1, wafer W), the substrate having a principal surface with a substantially circular outer shape (see Figs. 1-2, top surface of wafer W, see Fig. 2 for circular shape), an associated center (Fig. 2, center of wafer W) and circumference edge part (Fig. 2, outer circumferential edge of wafer W), the spin chuck supporting the principal surface substantially horizontally (see Fig. 1, #31 supporting the substrate horizontally), and the spin chuck being adapted to rotate the substrate ([0027]-[0028] and Fig. 1, via rotation shaft #44 ultimately connected to rotation driving mechanism #46) with the center of the substrate as a rotation center (see Fig. 1);
a processing liquid ejection nozzle ([0040] and Fig. 2, chemical liquid nozzle #71) adapted to eject a processing liquid ([0040]: ejects a chemical liquid) to the circumference edge part of the substrate rotated and held by the spin chuck (Fig. 2); and 
a cup ([0025] and Figs. 1 and 3, cup #2 and cover member #5 shown as a joined, contiguous structure) disposed adjacent to the outer shape of the substrate held by the spin chuck (Fig. 3, adjacent to the outer peripheral edge of wafer W) farther outwardly than the processing liquid ejection nozzle (see Fig. 4A, at least a portion of the cup #2 and cover member #5 is radially outward of the nozzles #74), and configured collect the processing liquid scattered from the principal surface of the substrate ([0034]: outer peripheral wall #26 of cup #2 receives fluid scattered outwardly from the wafer; see also Fig. 5A-B) rotated and held by the spin chuck (see above), the cup having an end edge disposed more outwardly than the outer shape of the substrate held by the spin chuck (Fig. 3, lower edge of the folded portion #262),
wherein above the principal surface of the substrate, the cup including an anti-splash member ([0035] and annotated Fig. 3 below) that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the outer shape of the substrate held by the spin chuck (see Figs. 5A-B, liquid scatters and the anti-splash member prevents liquid from splashing back onto the wafer edge), the anti-splash member being adapted to prevent the processing liquid having collided with the cup from reaching the principal surface of the substrate rotated and held by the spin chuck ([0065]: mist of chemical liquid suppressed from being directed to wafer W),

    PNG
    media_image1.png
    246
    427
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    86
    233
    media_image2.png
    Greyscale

wherein the anti-splash member comprises a cylindrical wall part (Figs. 1 and 3, portion #262 and surface #52 of member #5 shown as a cylindrical member, see black box below) that extends from the end edge of the cup (Fig. 3, wall part forms the lower end edge of #2+#5), 

    PNG
    media_image3.png
    110
    397
    media_image3.png
    Greyscale

the cylindrical wall part not being provided along a portion of the outer shape of the substrate held by the spin chuck (see Fig. 2, gap over the substrate circumference) thereby defining a cavity (see Fig. 2, recess #56) in and through the cylindrical wall part that constitutes an opening part (see Fig. 2) in the cylindrical wall part (see Fig. 3 and annotated Fig. 2 above) that extends over an area (both the wall part and the recess define an area), 
said area facing the processing liquid ejection nozzle (Fig. 2, area as identified above surrounds and “faces” the nozzles #71-74), and the opening part has a curved shape ([0034]: a curved surface may be provided instead of the horizontal surface #263, as seen in Fig. 3, which would then define a curved opening part through the anti-splash member, as in the annotated figures above) and such that an upper end of the opening part is higher in position on the upstream side in a rotational direction of the spin chuck and lower in position on a downstream side of the rotational direction (as shown above, the upper end of the opening part has both a high side and a low side, thus the high side of the upper end on the upstream side would be higher than a low side of the upper end on the downstream side), and 
wherein the processing liquid scattered from the principal surface of the substrate rotated and held by the spin chuck is scattered to the collision position of the cup through the opening part (see in reference to 4A, liquid would be capable of splashing upwards from the wafer surface, through the recess #56, and then reaching the inner surface of the cup, as it was designed to do- see [0004]).

To clarify the record, the claim limitations “adapted to hold a substrate”, “adapted to rotate the substrate with a center of the substrate as a rotation center”, “adapted to eject a processing liquid to a circumferential edge part of the substrate rotated and held by the spin chuck”, “adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck and collect the processing liquid scattered from the substrate”, “that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the substrate”, “such that the upper end of the opening part is higher in position on the upstream side in the rotational direction of the substrate and lower in position on the downstream side of the rotational direction”, and “wherein the processing liquid scattered from the principal surface of the substrate rotated and held by the spin chuck is scattered to the collision position of the cup through the opening part” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 

The claim limitations regarding the substrate are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

To make the Examiner’s position clear, the main thrust of the rejection is that limitations regarding structural features described in the context of positions of a substrate are merely statements relating to a material or article worked upon by the apparatus, and do not impart additional structural limitations on the claim (see as comprehensively listed above).
Nevertheless, in an attempt to provide the Applicant with compact prosecution, the Examiner has attempted to apply the prior art as closely as possible to the limitations of the claims relating to a material or article worked upon by the apparatus. These statements in the body of the rejection are to be seen as complementary and additional to the main thrust of the rejection.

Regarding claim 13, Higashijima teaches wherein the cylindrical wall part (Figs. 1 and 3, portion #262 and surface #52 of member #5 shown as a cylindrical member in black below) surrounds the outer shape of the substrate held by the spin chuck, other than at the opening part (see Fig. 2, at least partially surrounds the circumference of the wafer except for recess #56 surrounding nozzles #71-74).

    PNG
    media_image3.png
    110
    397
    media_image3.png
    Greyscale


Regarding claim 14, Higashijima teaches wherein the cylindrical wall part (Figs. 1 and 3, portion #262 and surface #52 of member #5 shown as a cylindrical member in black below) surrounds the outer shape of the substrate held by the spin chuck, other than at the opening part (see Fig. 2, at least partially surrounds the circumference of the wafer except for recess #56 surrounding nozzles #71-74).

    PNG
    media_image3.png
    110
    397
    media_image3.png
    Greyscale

Additionally, the entire claim is interpreted as an intended use of the apparatus, since the substrate is not a structural feature of the apparatus. Further, the substrate is a material and/or article worked upon by the apparatus, and thus does not impart patentability to the claims.

Regarding claim 15, Higashijima teaches wherein the cylindrical wall part (as below, in black) extends downward to a position where the outer shape of the substrate held by the spin chuck is located (can draw a line downward from the wall part to the substrate circumference).

    PNG
    media_image3.png
    110
    397
    media_image3.png
    Greyscale

Additionally, the entire claim is interpreted as an intended use of the apparatus, since the substrate is not a structural feature of the apparatus. Further, the substrate is a material and/or article worked upon by the apparatus, and thus does not impart patentability to the claims.

Regarding claim 16, Higashijima teaches wherein the cylindrical wall part (as below, in black) extends downward to a position where the outer shape of the substrate held by the spin chuck is located (can draw a line downward from the wall part to the substrate circumference).

    PNG
    media_image3.png
    110
    397
    media_image3.png
    Greyscale

Additionally, the entire claim is interpreted as an intended use of the apparatus, since the substrate is not a structural feature of the apparatus. Further, the substrate is a material and/or article worked upon by the apparatus, and thus does not impart patentability to the claims.

Regarding claim 17, A substrate processing apparatus (Par. [0025] and Fig. 1, liquid processing apparatus #1) comprising: 
a spin chuck ([0027] and Fig. 1, wafer holding unit #3) adapted to hold a substrate (Fig. 1, wafer W), the substrate having a principal surface with a substantially circular outer shape (see Figs. 1-2, top surface of wafer W, see Fig. 2 for circular shape), an associated center (Fig. 2, center of wafer W) and circumferential edge part (Fig. 2, outer circumferential edge of wafer W), the spin chuck supporting the principal surface substantially horizontally (see Fig. 1, #31 supporting the substrate horizontally), and the spin chuck being adapted to rotate the substrate ([0027]-[0028] and Fig. 1, via rotation shaft #44 ultimately connected to rotation driving mechanism #46) with the center of the substrate as a rotation center (see Fig. 1);
a processing liquid ejection nozzle ([0040] and Fig. 2, chemical liquid nozzle #71) adapted to eject a processing liquid ([0040]: ejects a chemical liquid) to the circumferential edge part of the substrate rotated and held by the spin chuck (see Fig. 5A); and 
a cup ([0025] and Figs. 1 and 3, cup #2 and cover member #5 shown as a joined, contiguous structure) disposed adjacent to the outer shape of the substrate held by the spin chuck farther outwardly than the processing liquid ejection nozzle and the outer shape of the substrate held by the spin chuck (see Fig. 4A, at least a portion of the cup #2 and cover member #5 is radially outward of the nozzles #74), and configured to collect the processing liquid scattered from the substrate ([0034]: outer peripheral wall #26 of cup #2 receives fluid scattered outwardly from the wafer; see also Fig. 5A-B), the cup having a collision surface ([0059] and Fig. 3, fluid receiving surface #261 of cup #2) with which the processing liquid scattered from the substrate collides (see Fig. 5A), and the cup having an end edge (Fig. 3, edge marked with #53) disposed above the horizontal surface of the spin chuck and outwardly than the outer shape of the substrate held by the spin chuck (Figs. 1 and 3, edge #53 is at a higher vertical position than the horizontal surface #31), the substrate processing apparatus further-7- {02735618.1}comprising: 
above the horizontal surface of the spin chuck, the cup including an anti-splash member ([0035] and annotated Fig. 3 below) that is disposed between the collision surface and the outer shape of the substrate held by the spin chuck (see below), the anti-splash member being adapted to prevent the processing liquid having collided with the cup from reaching the principal surface of the substrate rotated and held by the spin chuck ([0065]: mist of chemical liquid suppressed from being directed to wafer W), 

    PNG
    media_image1.png
    246
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    86
    233
    media_image2.png
    Greyscale

wherein the anti-splash member comprises a cylindrical wall part (Figs. 1 and 3, portion #262 and surface #52 of member #5 shown as a cylindrical member, see black box below) that extends from the end edge of the cup (Fig. 3, wall part forms the lower end edge of #2+#5) in a direction toward the outer shape of the substrate held by the spin chuck (see Fig. 3, can draw a vertical line downward from the wall part to the substrate edge), the cylindrical wall part extending around the outer shape (see Fig. 3, extends in the area of the substrate edge), except for a portion adjacent the processing liquid ejection nozzle where the cylindrical wall part is not provided ([0040] and Fig. 2, recess #56 surrounding nozzles #71-74), thereby defining an opening part in and through the cylindrical wall part (see Fig. 2, recess #56), the opening part extending circumferentially from a downstream end edge to an upstream end edge that are defined relative to a rotational direction of the spin chuck (see annotated Fig. 2 below, if spin chuck was rotating CCW),

    PNG
    media_image4.png
    326
    394
    media_image4.png
    Greyscale

and wherein the processing liquid scattered from the principal surface of the substrate rotated and held by the spin chuck is scattered to the collision position of the cup through the opening part (see in reference to 4A, liquid would be capable of splashing upwards from the wafer surface, through the recess #56, and then reaching the inner surface of the cup, as it was designed to do- see [0004]).

To clarify the record, the limitations “adapted to hold a substrate, the substrate having a substantially circular outer shape and an associated substrate circumferential edge”, “supporting a principal surface of the substrate substantially horizontally”, “defining a substrate circumference that coincides with said substrate circumferential edge”, being adapted to rotate the substrate with a center of the substrate as a rotation center”, “adapted to eject a processing liquid to a circumferential edge part of the substrate rotated and held by the spin chuck”, “disposed adjacent the substrate circumference and configured to collect the processing liquid scattered from the substrate”, “with which the processing liquid scattered from the substrate collides”, “disposed between the collision surface and the substrate circumference”, “being adapted to prevent the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck”, “that extends from the end edge of the cup in a direction toward the substrate circumference”, “extending around the substrate circumference”, “a downstream end edge to an upstream end edge that are defined relative to a rotational direction of the spin chuck”, and “wherein the processing liquid scattered from the principal surface of the substrate rotated and held by the spin chuck is scattered to the collision position of the cup through the opening part” are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.
The Higashijima apparatus explicitly teaches the intended uses, as set forth above.

To make the Examiner’s position clear, the main thrust of the rejection is that limitations regarding structural features described in the context of positions of a substrate are merely statements relating to a material or article worked upon by the apparatus, and do not impart additional structural limitations on the claim (see as comprehensively listed above).
Nevertheless, in an attempt to provide the Applicant with compact prosecution, the Examiner has attempted to apply the prior art as closely as possible to the limitations of the claims relating to a material or article worked upon by the apparatus. These statements in the body of the rejection are to be seen as complementary and additional to the main thrust of the rejection.

The claim limitations regarding the substrate are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.
 
Regarding claim 18, Higashijima teaches wherein the cylindrical wall part (as below, in black) extends downward to a position where the outer shape of the substrate held by the spin chuck is located (can draw a line downward from the wall part to the substrate circumference).

    PNG
    media_image3.png
    110
    397
    media_image3.png
    Greyscale

Additionally, the entire claim is interpreted as an intended use of the apparatus, since the substrate is not a structural feature of the apparatus. Further, the substrate is a material and/or article worked upon by the apparatus, and thus does not impart patentability to the claims.

Regarding claim 19, Higashijima teaches wherein the cylindrical wall part (Figs. 1 and 3, portion #262 and surface #52 of member #5 shown as a cylindrical member in black below) surrounds the outer shape of the substrate held by the spin chuck, other than at the opening part (see Fig. 2, at least partially surrounds the circumference of the wafer except for recess #56 surrounding nozzles #71-74).

    PNG
    media_image3.png
    110
    397
    media_image3.png
    Greyscale

Additionally, the entire claim is interpreted as an intended use of the apparatus, since the substrate is not a structural feature of the apparatus. Further, the substrate is a material and/or article worked upon by the apparatus, and thus does not impart patentability to the claims.

Response to Arguments
Applicant is thanked for the amendments to claims 1, and 12 to eliminate indefinite claim language. As such, the rejections of claims 1, 3-4, 6-10, and 12-16 under section 112(b) are withdrawn.

Applicant’s arguments concerning the Higashijima reference and the rejection under section 102(a)(1) have been carefully considered, but are not persuasive.

Firstly, Applicant argues that the Higashijima reference does not meet the functional limitations of the claim pertaining to the scattering behavior of the processing liquid (Remarks, pg. 10). As discussed in the body of the rejection, the processing liquid is not a structural feature of the apparatus- it is a material introduced into the apparatus to perform a process. Similarly, the substrate is not a structural feature of the apparatus- it is a material worked upon by the apparatus during processing. As such, recitations of the processing liquid and the substrate are regarded as recitations of a material or article worked upon by an apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 

Additionally, the Examiner has explicitly set forth how the structure of Higashijima would be capable of the functional limitations of the claim. The courts have held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The Examiner asserts that the reference need not explicitly teach such a capability- if one of ordinary skill in the art would recognize said capability (as explicitly described in the bodies of the rejections above), then the limitations are met.

For clarity of the record, the Examiner notes that Applicant argues features of the disclosed invention that are not claimed- see particularly pg. 13: “the requirement of claim 1 cannot be satisfied unless its entirety is ‘farther outwardly than the processing liquid nozzle” and “it needs to satisfy the condition of ‘extending around the outer shape except for a portion adjacent the processing liquid ejection nozzle’ as a whole” (emphasis Examiner’s). Applicant’s interpretation of the limitations of the claim do not conform to the broadest reasonable interpretation of the claims B- they are merely construing the claims in a manner in which they feel the prior art does not teach. The Examiner disagrees, and submits that the Examiner’s interpretation of the claims as written is consistent with the broadest reasonable interpretation of the claims in light of the disclosure as a whole, and is thus appropriate. 

If the Applicant feels that narrowing the scope of the claims would overcome the prior art of record, the Applicant is encouraged to submit amendments relating to the structural features of the apparatus (i.e., not the substrate and/or the processing liquid).

The Applicant extensively argues that the Examiner’s interpretation of a portion of cup #2 and cover member #5 as the “anti-splash member” of the claimed invention is inappropriate (Remarks, pgs. 10-13). As noted in at least the previous and current Office Action, the structures #2 and #5 of Higashijima are rigidly connected to each other (see at least Fig. 3 of Higashijima) such that they form a “member”, as would be understood to one of ordinary skill in the art (as defined by Merriam-Webster, a member is “a part of a whole”). The claims are directed to an anti-splash member, thus the Examiner asserts that it is well within the broadest reasonable interpretation of the claim as written to interpret a portion of the rigidly connected structures #2 and #5 as the “anti-splash member”. The Examiner has also explicitly described how the anti-splash member and its claimed structure is met by the prior art. The Applicant merely alleges that the individual features of Higashijima (namely, the folded portion #262, cup #2, and cover #5) do not meet the claimed limitations, and have not specifically refuted the Examiner’s continuing interpretation of the reference.

As such, these arguments are not persuasive, and the 102 rejections of all claims are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718   

/Benjamin Kendall/Primary Examiner, Art Unit 1718